GRAY, Justice.
I concur in the conclusion reached by Chief Justice Archer affirming the judgment of the trial court in this cause, however, I desire to state my reasons therefor.
The record shows that the proceedings before the trial court related to the location of the boundary line between precinct 1 and precinct 3. The record also shows that the suit by appellant was to set aside an order of the Texas Liquor Control Board denying appellant’s application for a permit, and was an appeal from such order under Sec. 14 of Art. 666, Vernon’s Ann. P.C.
At the hearing before the Board it was incumbent on appellant to make a reasonably satisfactory showing, or a good faith showing, that the premises in question was in a wet area. To meet this requirement there was filed with the Board the certificates of the County Clerk referred to by Justice Hughes in his dissent. In my opinion, as is stated by Justice Hughes, the effect of these certificates before the Board was to destroy the respective force of each and leave the status of the premises as wet or dry to be determined by other evidence before the Board.
The parties appear to have so treated the matter before the district court and do so treat it here.
It is my opinion that the Board is not clothed with authority to determine boundaries between precincts in counties, and that upon appeal from its order the trial court cannot determine such boundaries. Trapp v. Shell Oil Co., 145 Tex. 323, 198 S.W.2d 424, 437. The Court there said:
“The duties of the Railroad Commission as given by law do not encompass the power or authority of deciding the ownership of the title to land. We think it follows that the appeal contemplated by Section 8 of Article 6049c does not include such power, even *141though the appeal is to a district court of Travis County which, in a proper case, has such jurisdiction.”
It is' true that in that case the appeal was from an order of the Railroad Commission to the district court of Travis County but it is my opinion that this rule is applicable to the Liquor Control Board and that it cannot try issues of boundary and that on appeal to the district court such issues cannot be tried.
It is my opinion that the judgment of the trial court must be affirmed because the evidence before the Board was insufficient to show the premises was in a wet area. It was also insufficient before the trial court.